317 F.2d 545
Bernard E. WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 17349.
United States Court of Appeals District of Columbia Circuit.
Argued March 20, 1963.
Decided March 28, 1963.

Mr. Leonard S. Melrod, Washington, D. C., with whom Mr. E. David Harrison, Washington, D. C. (both appointed by this court), was on the brief, for appellant.
Mr. Gerald A. Messerman, Asst. U. S. Atty. with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker, Asst. U. S. Atty., and Arthur J. McLaughlin, Asst. U. S. Atty., at the time the brief was filed, were on the brief, for appellee.
Before DANAHER, BURGER and WRIGHT, Circuit Judges.
PER CURIAM.


1
Appellant seeks review of conviction on one count of rape and one of rape and robbery which were joined in one indictment and tried together after denial of motion for severance. The two offenses occurred within a period of 12 days and at precisely the same place and under similar circumstances. Verdicts of guilty were returned but the death sentence was not fixed by the jury. Sentences of one to three years on the robbery count, and 10 to 30 years on each of the rape counts were imposed, to run concurrently.


2
Court appointed counsel has diligently briefed and ably argued this case but our examination of the record and authorities in light of his contentions discloses no error which would warrant disturbing the judgment.


3
Affirmed.